Title: To Thomas Jefferson from John Bracken, 3 March 1807
From: Bracken, John
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Wm.sburg 3 Mar. 1807
                        
                        If the Letters, which I took the liberty lately to request your attention to, are not forwarded to Italy, I
                            beg you will return them to me; as I have just heard a report that the Mercht., to whom the Bills are made payable, has
                            failed. I therefore deem it prudent, if not too late, to have them altered by the drawer. 
                  With high respect I am your most
                            obedt. Servt.
                        
                            John Bracken
                            
                        
                    